Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 November 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  See attached copy of PTO-1449.

Status of Application
2.	The instant application is a continuation of Application No. 16/713,380 (currently abandoned) filed 13 December 2019, which is a continuation of Application No. 15/346335 (now U.S. Patent No. 10,548,846) filed 8 November 2016.  Claims 31-35 and 52-56 are currently pending.  Claims 1-30 and 36-51 are cancelled.  Claims 31-35 and 52-56 are examined on the merits within. 
Examiner’s Note: A restriction was made in the parent Application 15/346335 separating out the composition versus the method.  The instant application should be a Divisional Application based on the restriction. 

Claim Objections
3.	Claim 31 is objected to because of the following informalities: “the a compound” should instead recite “the compound”.  Appropriate correction is required. 

4.	Claim 55 is objected to because of the following informalities: “wherein the tablet the tablet” should instead recite “wherein the tablet”.  Appropriate correction is required. 

Claim Rejections – 35 U.S.C. 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 34-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carra et al. (WO2015/196116).
	Carra et al. teach the compound of Formula 1:

    PNG
    media_image1.png
    153
    309
    media_image1.png
    Greyscale

	Carra et al. teach the compound of Formula 1 in a composition comprising one to three additional therapeutic agents wherein these agents are anti-HIV drugs.  See claim 14.  The composition further comprises tenofovir alafenamide and emtricitabine.  See claim 18.  The composition is in the form of a tablet.  See claim 21.

	Thus the claims are anticipated by Carra et al. 

7.	Claim(s) 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (WO2014/100323).
	Jin et al. teach compounds for the treatment of HIV. See abstract. The compounds include: 

    PNG
    media_image2.png
    323
    611
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    282
    594
    media_image3.png
    Greyscale

	Since the composition is in the form a tablet, the components are compressed into a layer.
	Thus the claims are anticipated by Jin et al. 

8.	Claim(s) 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Dahl et al. (U.S. Patent Application Publication No. 2007/0099902).
	Dry granulated tenofovir and emtricitabine are combined with magnesium stearate, wet granulated efavirenz is combined with magnesium stearate, and the two magnesium stearate compositions are compressed into a bilayer tablet.  See claim 21.  
	Thus the instant claim is anticipated by Dahl et al. 

Claim Rejections – 35 U.S.C. 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 31-35 and 52-56  is/are rejected under 35 U.S.C. 103 as being unpatentable over Carra et al. (WO2015/196116) in view of Dahl et al. (U.S. Patent Application Publication No. 2007/0099902) and Shende et al. (Int. J. Drug Delivery, 2012). 
	Carra et al. teach the compound of Formula 1:

    PNG
    media_image1.png
    153
    309
    media_image1.png
    Greyscale

Carra et al. teach the compound of Formula 1 in a composition comprising one to three additional therapeutic agents wherein these agents are anti-HIV drugs.  See claim 14.  The composition further comprises tenofovir alafenamide and emtricitabine.  See claim 18.  The composition is in the form of a tablet.  See claim 21.  The compound of Formula II, which is the sodium salt of the compound of Formula 1, is present in amounts of 25-100 mg.  See paragraph [0058].  Tenofovir alafenamide is present in 5-30 mg and emtricitabine is present in 200 mg.  See paragraph [0096]. Efavirenz is an HIV non-nucleoside or non-nucleotide inhibitor of reverse transcriptase that can be used as an additional therapeutic.   See paragraph [0082].  The composition comprises surfactants to facilitate dissolution of the compound of the invention.  See paragraph [0066]. Table 3 shows that the tablets comprise 30% active ingredient, 56% microcrystalline cellulose, 13% croscarmellose sodium, and 1% magnesium stearate.
	Carra et al. do not teach a multilayer tablet.
	Dahl et al. teach a bilayer tablet of efavirenz, emtricitabine, and tenofovir.  See paragraph [0050]. The unit dosage form comprises 1596.5 mg of ingredients per tablet.  See Table 3.  It is noted that efavirenz is present in 600 mg/tablet (see Table 1), emtricitabine is present in 200 mg/tablet and tenofovir is present in 300 mg/tablet (see Table 2).  Typically the components of the dosage form are organized in multiple layers.  See paragraph [0013].  The organization is so that tenofovir is not placed in destabilizing contact with the surfactant of the efavirenz component.  See paragraph [0016]. The bilayer tablet is film coated.  See paragraph [0050].  Dahl et al. teach 
	Shende et al. teach the formation of multilayer tablets wherein a first layer is compressed, a second layer is compressed, then the two layers are compressed together.  See Figure 1. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to formulate the dosage form in a bilayer tablet to separate tenofovir from the compound of Carra et al. in order to prevent destabilizing contact of tenofovir with the surfactant.  One would have been motivated, with a reasonable expectation of success, to provide a unit dosage form that is more easily administered while maintaining stability. It would have been obvious to one of ordinary skill in the art as of the effective filing date to compress the first layer, compress the second layer, then combine the two layers as this is a commonly known tableting technique as taught by Shende et al.  It would have been well within the purview of the skilled artisan to modify the amounts of ingredients and weight of the tablet to optimize the formulation to achieve the desired result, especially since the combination of ingredients are commonly known in similar formulations. 

11.	Claim(s) 31-35 and 52-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carra et al. (U.S. Patent Application Publication No. 2016/0016973) in view of Dahl et al. (U.S. Patent Application Publication No. 2007/0099902) and Shende et al. (Int. J. Drug Delivery, 2012).
	Carra et al. teach the compound of Formula 1:

    PNG
    media_image1.png
    153
    309
    media_image1.png
    Greyscale

	Carra et al. teach the compound of Formula 1 in a composition comprising one to three additional therapeutic agents wherein these agents are anti-HIV drugs.  See claim 14.  The composition further comprises tenofovir alafenamide and emtricitabine.  See claim 18.  The composition is in the form of a tablet.  See claim 21.  The compound of Formula II, which is the sodium salt of the compound of Formula 1, is present in amounts of 25-100 mg.  See paragraph [0063].  Tenofovir alafenamide is present in 5-30 mg and emtricitabine is present in 200 mg.  See paragraph [0139].  Efavirenz is an HIV non-nucleoside or non-nucleotide inhibitor of reverse transcriptase that can be used as an additional therapeutic.   See paragraph [0087]. The composition comprises surfactants to facilitate dissolution of the compound of the invention.  See paragraph [0071]. Table 3 shows that the tablets comprise 30% active ingredient, 56% microcrystalline cellulose, 13% croscarmellose sodium, and 1% magnesium stearate. 
	Carra et al. do not teach a multilayer tablet.
	Dahl et al. teach a bilayer tablet of efavirenz, emtricitabine, and tenofovir.  See paragraph [0050]. The unit dosage form comprises 1596.5 mg of ingredients per tablet.  See Table 3.  It is noted that efavirenz is present in 600 mg/tablet (see Table 1), emtricitabine is present in 200 mg/tablet and tenofovir is present in 300 mg/tablet (see Table 2).  Typically the components of the  The bilayer tablet is film coated.  See paragraph [0050].  Dahl et al. teach 38.71% efavirenz combined with 11.52% microcrystalline cellulose, 2.48% hydroxypropylcellulose, 0.77% sodium lauryl sulfate, 3.87% croscarmellose sodium and 0.58% magnesium stearate in a first layer with 12.9% emtricitabine, 19.35% tenofovir, 5.77% microcrystalline cellulose, 3.1% crsocarmellose sodium and 0.94% magnesium stearate in a second layer.  See tables 1 and 2. Dry granulated tenofovir and emtricitabine are combined with magnesium stearate, wet granulated efavirenz is combined with magnesium stearate, and the two magnesium stearate compositions are compressed into a bilayer tablet.  See claim 21.  
	Shende et al. teach the formation of multilayer tablets wherein a first layer is compressed, a second layer is compressed, then the two layers are compressed together.  See Figure 1. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to formulate the dosage form in a bilayer tablet to separate tenofovir from the compound of Carra et al. in order to prevent destabilizing contact of tenofovir with the surfactant.  One would have been motivated, with a reasonable expectation of success, to provide a unit dosage form that is more easily administered while maintaining stability. It would have been obvious to one of ordinary skill in the art as of the effective filing date to compress the first layer, compress the second layer, then combine the two layers as this is a commonly known tableting technique as taught by Shende et al.  It would have been well within the purview of the skilled artisan to modify the amounts of ingredients and weight of the tablet to optimize the formulation to achieve the desired result, especially since the combination of ingredients are commonly known in similar formulations. 

12.	Claim(s) 31-35 and 52-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (WO2014/100323) in view of Dahl et al. (U.S. Patent Application Publication No. 2007/0099902) and Shende et al. (Int. J. Drug Delivery, 2012).
	Jin et al. teach compounds for the treatment of HIV. See abstract. The compounds include: 

    PNG
    media_image2.png
    323
    611
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    282
    594
    media_image3.png
    Greyscale
See pages 95 and 99.  The compound can be formulated as a sodium salt.  See page 14. The 
	Jin et al. do not teach a multilayer tablet.
	Dahl et al. teach a bilayer tablet of efavirenz, emtricitabine, and tenofovir.  See paragraph [0050]. The unit dosage form comprises 1596.5 mg of ingredients per tablet.  See Table 3.  It is noted that efavirenz is present in 600 mg/tablet (see Table 1), emtricitabine is present in 200 mg/tablet and tenofovir is present in 300 mg/tablet (see Table 2).  Typically the components of the dosage form are organized in multiple layers.  See paragraph [0013].  The organization is so that tenofovir is not placed in destabilizing contact with the surfactant of the efavirenz component.  See paragraph [0016]. The bilayer tablet is film coated.  See paragraph [0050].  Dahl et al. teach 38.71% efavirenz combined with 11.52% microcrystalline cellulose, 2.48% hydroxypropylcellulose, 0.77% sodium lauryl sulfate, 3.87% croscarmellose sodium and 0.58% magnesium stearate in a first layer with 12.9% emtricitabine, 19.35% tenofovir, 5.77% microcrystalline cellulose, 3.1% crsocarmellose sodium and 0.94% magnesium stearate in a second layer.  See tables 1 and 2. Dry granulated tenofovir and emtricitabine are combined with magnesium stearate, wet granulated efavirenz is combined with magnesium stearate, and the two magnesium stearate compositions are compressed into a bilayer tablet.  See claim 21.  
	Shende et al. teach the formation of multilayer tablets wherein a first layer is compressed, a second layer is compressed, then the two layers are compressed together.  See Figure 1. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to formulate the dosage form in a bilayer tablet to separate tenofovir from the compound of Jin et al. in order to prevent destabilizing contact of tenofovir with the surfactant.  One would have been motivated, with a reasonable expectation of success, to provide a unit dosage form that is more 

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.	Claims 31-35 and 52-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,548,846. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 10,548,846 are directed towards a multilayer tablet comprising the compound of Formula I, tenofovir, and emtricitabine.  The only difference lies in the fact that the instant application is directed to steps of tableting whereas U.S. Patent No. 10,548,846 is directed to the product.  The methods of the instant invention would result in the bilayer tablet of U.S. Patent No. 10,548,846.  
	Thus the two are not patentably distinct. 

Conclusion
15.	No claims are allowed at this time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615